Citation Nr: 1507897	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a cervical spine disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a disability of the left upper extremity, secondary to the cervical spine disability.  


REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

In May 2011, the Veteran testified before a Decision Review Officer siting at the RO.  In January 2015, he testified before the undersigned Veterans Law Judge via videoconference.  Copies of the hearing transcripts are of record and have been reviewed.

Upon further clarification from the Veteran during the hearings, the Veteran is not claiming a low back disability.  When he referred to a claim for his back disability he actually meant his cervical spine.  He also clarified that he was seeking service connection for a disability of the left upper extremity which includes the shoulder.   The Board has recharacterized the issues on appeal so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability.

2.  In unappealed June 1999 and February 2004 rating decisions, the RO declined to reopen the service connection claim for a cervical spine disability.

3.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for a cervical spine disability.

4.  Resolving all doubt in the Veteran's favor, his current cervical spine disability is related to his military service.

5.  The medical evidence shows that the Veteran's cervical spine disability has caused radiculopathy in the left upper extremity.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying service connection for a cervical spine disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

2.  The June 1999 and February 2004 rating decisions declining to reopen the service connection claim for a cervical spine disability are final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

3.  The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria to establish service connection for bilateral neural foraminal narrowing, status post C4-5, and C5-6 discectomy with disc replacement, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

5.  The criteria to establish service connection for radiculopathy of the left upper extremity, secondary to cervical spine disability, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

According to a February 1987 STR, the Veteran complained of back and neck pain when moving head and neck in certain directions.  Trauma was denied.  Assessment was rule out facet syndrome.  He was prescribed medication and physical therapy evaluation was recommended in the morning.  

According to a July 1987 STR, the Veteran complained of shoulder pain which increased with excessive work.  There was tenderness in the left pectoralis.

A June 1990 private treatment note indicates that cervical spine x-rays were ordered, but any results were not recorded. 

According to July 1990 progress notes, the Veteran presented to Lansing General Hospital with an acute cervical/dorsal strain.  He stated that he had experienced upper back, left shoulder, and neck pain while driving in a car.  He was then referred for physical therapy for pain in his upper back, neck and left shoulder.  

He received multiple epidural injections from 1994 to 2008 in the posterior neck and into the bilateral shoulder regions.  

An August 1998 private orthopedic medical report notes that the Veteran presented with neck and left upper extremity pain which he related to an in-service neck injury.  Impression was cervical herniated nucleus pulposus with intermittent radiculopathy.

Later in August 1998, the Veteran underwent a private rehabilitation evaluation and reported pain and difficulty moving his head and neck.  He also reported a history of neck problems for 10 years following sit-ups in the Army.

In September 1998, VA received the Veteran's original service connection claim for a cervical spine disability.  The RO denied the claim in an April 1999 rating decision, finding that the in-service incident of neck pain did not amount to a chronic condition and there was insufficient evidence to establish that the current disability had its onset during service.  

Thereafter, the Veteran submitted a May 1999 letter authored by a private physician, Dr. H. E. Ross.  Such physician indicated that the Veteran presented with signs and symptoms of nerve root compression in the cervical spine and, as a consequence, was referred to an orthopedic surgeon for the appropriate treatment.

The RO, in a June 1999 rating decision, declined to reopen the claim, reasoning that new and material evidence had not been received.  

A February 2002 magnetic resonance image (MRI) shows an impression of a progression in size of the cervical discs, most prominent at C5-C6 where moderate to severe, secondary spinal stenosis is now present.

In October 2003, the Veteran sought to reopen the claim, and submitted private progress notes dated in December 2003 which show an assessment of cervicalgia with radiculopathy.

In a February 2004 rating decision, the RO declined to reopen the claim, again finding that new and material evidence had not been received.  

VA treatment notes dated in March 2005 show an assessment of cervical pain related to herniated disc and spinal stenosis.  A MRI taken at the VA in April 2005 shows evidence of left paracentral disc herniation at the C3-4, C4-5, and to a greater degree at C5-6 and C6-7 levels which distorted the cord and proximal left neural foramina, and no evidence for injury to the cord.

In October 2008, he underwent a cervical spine discectomy, and had artificial disc replacement.    

In August 2009, the Veteran again sought to reopen his cervical spine claim.

In December 2009, he was afforded a VA examination of the spine and joints.  He reported constant numbness and tingling in his left thumb, palm and little finger; intermittent daily muscle spasms in the left upper lateral arm; constant sharp pain and spasm in both posterior shoulder girdles and at the base.  X-rays of the cervical spine showed bilateral neural foraminal narrowing, status post C4-5, and C5-6 discectomy with disc replacement.  

The December 2009 VA examiner determined that the Veteran's current cervical spine disability is not caused by or a result of his military service.  The December 2009 VA examiner also determined that the Veteran's claimed bilateral shoulder disability is not caused by, or a result of, his military service, noting that the Veteran denied any injury or trauma to his bilateral shoulder joints.  It was also noted that the physical examination and x-rays were normal.  The examiner concluded that there is no shoulder joint condition.

In the June 2010 rating decision on appeal here, the RO again declined to reopen the claim, finding that new and material evidence had not been received.  

During the May 2011 DRO hearing, the Veteran stated that within a few months after service separation he sought treatment for cervical spine pain.  He also stated that, in the interim, he consulted his dad, who is an orthopedic surgeon.  

According to an August 2011 letter, the Veteran's orthopedist, Dr. J. N. F. stated that based upon the historical information he reviewed, he would is of the opinion, within a reasonable degree of medical certainty, that the Veteran's cervical spine condition was the result of an injury sustained to his cervical spine while at Fort Gordon on or about 1986 or 1987.

The Veteran reiterated his contentions during the January 2015 video hearing before the undersigned VLJ.  He explained that he has experienced cervical spine pain since service and stated that he developed radiculopathy in the upper extremity as a result.


II.  Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

As indicated above, the RO, in an April 1999 rating decision, denied the Veteran's original service connection claim for a cervical spine disability.  Because the Veteran did not appeal the rating decision, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

The RO, in June 1999 and February 2004 rating decisions, declined to reopen the service connection claim for a cervical spine disability.  The Veteran did not appeal those rating decisions and they also became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014).

Accordingly, the February 2004 rating decision is the last final rating decision regarding the service connection claim for a cervical spine disability, and the Board finds that new and material evidence has since been received.  As noted above, the Veteran submitted an August 2011 favorable etiology opinion regarding his cervical spine disability.  This newly-received evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the claim.  The petition to reopen the claim is therefore granted.   

III.  Service Connection Claims for Cervical Spine and Left Arm Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran asserts that he has a current cervical spine disability as a result of his in-service cervical spine injury.  There is evidence of a current cervical spine disability; most recently diagnosed as bilateral neural foraminal narrowing, status post C4-5, and C5-6 discectomy with disc replacement.

There is also evidence of an in-service injury to the cervical spine as shown on the February 1987 STR. 

In addition, the Veteran's statements in this case provide positive evidence of a continuity of cervical spine symptomatology.  Laypersons may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, laypersons are without a doubt competent to report symptoms and events that they experience through their senses.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

The Veteran's assertions in this case are credible and supported by the in-service and post-service treatment records.  Less than one year after service discharge, the Veteran sought treatment for his cervical spine pain and the medical evidence shows that the Veteran's current cervical spine disability is productive of pain.  Thus, the Board finds that the Veteran's statements that his diagnosed cervical spine disability is related to his in-service injury have some tendency to make a link between them more likely than it would be without such assertions.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Moreover, the record contains two etiology opinions, and the Board finds the August 2011 private opinion to be more probative than the December 2009 VA opinion.

In this regard, the Board finds many inconsistencies in the examiner's recitation the Veteran's medical history in the December 2009 VA examination report and opinion.  For example, the examiner noted that the Veteran received neck treatment during service in April 1987, but actually it is a February 1987 STR that documents his neck treatment.  Also, in referencing 1990 private treatment notes, the examiner suggests that the Veteran hurt his neck in 1990 during a motor vehicle accident (MVA), but the 1990 medical evidence only shows that the Veteran reported neck pain while driving and there is no indication of a post-service MVA involving injury to the neck at that time or any other time.  Lastly, the VA examiner referred to an August 1998 physical therapy evaluation report in which the Veteran noted a history of neck problems for 10 years and then stated that if the Veteran had neck pain for 10 years, this would have occurred prior this military service and his enlistment examination is silent for a neck problem.  However, the Board notes that the Veteran was in service 10 years prior to August 1998, which was August 1988. 

Accordingly, to the extent that the December 2009 VA opinion misstates his symptom and medical history, it is based upon an inaccurate factual premise and is of no probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The opinion is therefore not only inadequate, but also assigned little or no probative weight. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

To the contrary, the Board assigns significant probative weight to the August 2011 private opinion because not only is it factually accurate and fully articulated, Dr. Flood had the opportunity to examine the Veteran on multiple occasions since at least 1998, and he was therefore privy to a more complete picture of the Veteran's current physical state, as opposed to the VA examiner who examined him only once.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  

Regardless, the length of a medical professional's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-7.  In short, the August 2011 favorable opinion is based on an accurate factual background and his finding is well-supported by the lay and medical evidence of record.  

Therefore, in consideration of all evidence, both lay and medical, and especially to include the highly probative August 2011 private opinion authored by Dr. Flood, the Board finds that the Veteran is entitled to service connection for his cervical spine disability.  

The Veteran also seeks service connection for a disability of the left upper extremity.  The December 2009 x-rays showed no evidence of any shoulder abnormality.  However, because the medical evidence shows that the Veteran developed radiculopathy in his left upper extremity (beginning in 1998), secondary to his disc disease of the cervical spine, service connection for radiculopathy of the left upper extremity is also established.  38 C.F.R. § 3.310. 


ORDER

New and material evidence has been received to reopen the service connection claim for a cervical spine disability.

Service connection for bilateral neural foraminal narrowing of the cervical spine, status-post C4-C5 discectomy with disc replacement, is granted.

Service connection for cervical radiculopathy of left upper extremity is granted.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


